DETAILED ACTION
This is in response to a request for continued examination (RCE) filed on 6/30/21 in which claims 1-3, 5-21 are presented for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/21 has been entered.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 1 Line 1 “one or more proprioception exercises”
Claim 1 Line 4 “apply a desired unbalanced effect” is not in the specification
Claim 1 Line 4 “applying a desired unbalanced effect to a user during a desired use” 
Claim 1 Line 5 “promoting counterbalancing”
Claim 1 Line 8 “foot of the user is positioned during the desired use”
Claim 1 Lines 9-10 “form a predetermined distance around the foot of the user during the desired use”
Claim 1 Lines 17-18 “facilitate traction or resistance for the user during the desired use”
Claim 1 Line 21 “secure the foot of the user to the sole during the desired use”
Claim 11 Line 4 “to apply a desired unbalanced effect”
Claim 11 Line 4 “to apply a desired unbalanced effect to a user during a desired use”
Claim 11 Line 4 “promote 
Claim 11 Lines 5-6 “positioned on a foot of the user during the desired use”
Claim 11 Line 7 “form a predetermined distance around the foot of the user during the desired use”
Claim 11 Lines 13-14 “facilitate traction or resistance for the user during the desired use”
Claim 19 Lines 1-2 “one or more proprioception exercises”
Claim 19 Line 3 “determining at least one of a user height and a user neurological condition”
Claim 19 Line 4 “using the user height and the user neurological condition to determine one or more of”
Claim 19 Line 6 “apply a desired unbalanced effect”
Claim 19 Lines 14-15 “one or more desired proprioception effects to the user during a desired use”
Claim 19 Lines 15-16 “desired use in which a foot of the user is positioned directly on the exposed top”
Claim 19 Lines 16-17 “one or more desired proprioception effects”
Claim 19 Lines 16-17 “the desired unbalanced effect”
Claim 20 Lines 2-3 “around the foot of the user during the desired use”
Claim Objections
Claim(s) 9-11, 16 is/are objected to because of the following informalities: 
Claim 9 Line 3 “the front width larger than the middle width” needs review whether it should read “wherein the front width is
Claim 10 Lines 2-3 need review as to whether it should read “straps positioned within one or more channels disposed in the sole and removably coupled to the sole”, especially in light of [0031] and Claim 11 Lines 17-18
Claim 11 Lines 5-6 “an exposed top positioned on a foot of the user” needs review; as best understood, especially in light of Claim 1 Line 8, the foot is “on top” of an exposed top, not that the exposed top is “on top” of a foot
Claim 16 Line 1 “the one or more channels” needs review whether it should read “one or more channels” for proper antecedent basis with Claim 1 on which it depends, as Claim 1 Lines 19-20 were deleted
Appropriate correction is required.
	
	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
 
Claim(s) 1-3, 5-21 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
It is also important to note that applicant does not have support for this new limitation. In accordance with 37 CFR 1.530(e), each claim amendment must be accompanied by an explanation of the support in the disclosure of the patent for the amendment (i.e., support for the changes made in the 2266.01). Nowhere in the specification, drawings, or original claims is support found for the following.  Specifically:
The term “one or more proprioception exercises” in Claims 1 and 19 as outlined in the specification objections above is considered new matter.  The only similar language found in the specification is in [0032] “patient walks around and/or performs proprioception exercises” and [0033] “performing proprioception exercises”.  As such, the original disclosure does not support the product’s intended use or method for a single proprioception exercise.
The term “desired” in Claims 1, 11, 19 and 20 as outlined in the specification objections above is considered new matter, regardless of whether it is directed to “unbalanced effect” or “use”.  Especially as the term is not in the original disclosure, it is considered new matter.  Furthermore, as best understood, applicant seems to have a particular definition for the term “desired” which is not supported by the original disclosure.  As such, even though the term “desired” seems functional in the product claims, it is unclear if applicant means to construe additional structural limitations to the claims with the term and thus constitutes new matter.  Even more so, the term “desired” in the method claims is considered new matter inasmuch as the applicant seems to have a particular definition/standard, especially in light of methods including a particular effect and/or use, but the original disclosure has not recited what the definition/standard is and is instead newly adding such a definition/standard.
The term “promoting” or “promote” in relation to counterbalance in Claims 1 and 11 as outlined in the specification objections above is considered new matter.  The only potentially related language found in the specification is in [0032] “facilitates the patient counterbalancing”.  However, “facilitation” is not necessarily the same metes and bounds as “promoting” or “promote”.  As such, the term is considered new matter.
The term “determining at least one of a user height and a user neurological condition” in Claim 19 Line 3 is considered new matter.  The only potentially related language found in the specification is in 
The term “using the user height and the user neurological condition to determine one or more of a height, a width, or a density distribution for configuring a sole to apply a desired unbalanced effect to a user” in Claim 19 Lines 4-6 is considered new matter.  Pertaining to using user height/condition to determine height and/or width-- the only potentially related language found in the specification is in [0023] “the width W is sized to form a predetermined distance 28…the predetermined distance 28 is determined by at least considering physical parameters 30 of the patients.  The physical parameters 30 include, but are not limited to:…height…and neurological conditions…additionally, the height H is determined by at least considering the physical parameters 30 of the patient”. However, such a recitation does not rise to the level of supporting an actual method step of “using”, let alone a determination of the height and width of the sole resulting from such use.  Furthermore, pertaining to using user height/condition to determine density distribution--the only potentially related language found in the specification is in [0024] “sole 12 includes a synthetic foam 44….the foam 44 has a density distribution 46…density distribution 46 is determined by at least considering the physical parameters 30 of the patient such as…height…neurological condition”.  However, such a recitation does not rise to the level of supporting an actual method step of “using”, let alone a determination of the density distribution of the sole resulting from such use.  
The term “desired use in which a foot of the user is positioned directly on the exposed top” is considered new matter.   As best understood, Fig. 5 is a potentially related disclosure, but Fig. 5 illustrates an intended use.  Furthermore, such a disclosure does not rise to the level of supporting an actual method step of a desired use positioning a foot directly on the exposed top. 


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-3, 5-21 is/are rejected under U.S.C. 112(b).
	The term “desired” in Claims 1, 11, 19, and 20 seems to be a relative term, is unclear and therefore renders the claim indefinite.  The term "desired" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  As such, any instance of the term, whether in regards to an effect or use, is unclear and therefore renders the claim indefinite.  Furthermore, as best understood, applicant is assigning a particular definition/standard that is neither clearly defined nor supported by the original disclosure; as such, the metes and bounds of such a term is unclear and therefore renders the claim indefinite.
Dependent claims are rejected at the least for depending on rejected claims.
	Claim Interpretation
In general, the prior art is interpreted as meeting the requirements as recited in the claims.
As best understood, in order to apply art and provide rejections:
The terms “desired”, “promoting”, “promote” in Claims 1 and 11 will be interpreted functionally
Inasmuch as the applicant has defined the standards for “desired,” the term “desired’ in Claims 19, 20 will be interpreted as reciting a particular standard that is met by the prior art
Claim 11 “exposed top positioned on a foot” will be interpreted similarly to the similar recitation in Claim 1
Claim 16 will be interpreted as indicated in the claim objection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-10, 16-18, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riecken (USPN 4300294) in view of Pfister 9USPN 8266825).
Regarding Claim 1, Riecken teaches a therapy footwear for performing one or more proprioception exercises (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Fig. 4 for footwear for a user to wear, where therapy is a recitation of intended use; Riecken already teaches the structure which is capable of being used for therapy and proprioception exercises; it is further noted that though the figures are showing various fabrication stages, the figures are referred to in order to show the structure within the final shoe), the therapy footwear comprising:
a sole (10) configured to apply a desired unbalanced effect to a user during a desired use for promoting counterbalancing by the user (see Fig. 2; Col. 2 Line 65 “platform 10”; Riecken teaches the sole which meets the structural limitations in the claims and performs the functions as recited such as being capable of applying an unbalanced effect during desired use of counterbalancing as recited),
the sole having a height, a width, and a density distribution that are selectively sized or shaped based on one or more of a user height or a user neurological condition to apply the unbalanced effect (for height, width--see Fig. 1 and annotated Fig. 2 below; for density distribution--inasmuch as sole exists, it has a density distribution; Riecken teaches the height, width, and density distribution which 

    PNG
    media_image1.png
    509
    679
    media_image1.png
    Greyscale

the height extending between an exposed top on which a foot of the user is positioned during the desired use and a bottom opposite the exposed top (see Figs. 1 and 2; Col. 2 Line 14 “Fig. 1 is a top perspective view”; Col. 2 Line 17 ‘”Fig. 2 is a bottom perspective view”; where top and bottom are 
the width sized to form a predetermined distance around the foot of the user during the desired use (Riecken teaches the sized width as aforementioned which meets the structural limitations in the claims and performs the functions as recited such as being capable of forming a predetermined distance around a foot, especially as it would vary depending on the size of the user’s foot),
a base (20, 30, 34) coupled to the bottom of the sole, the base configured to facilitate traction or resistance for the user during the desired use (see Figs. 1 and 2; Col. 2 Lines 65-66“sole 12 having a rear foot portion 14”; Col. 3 Lines 9-10 “the rear foot portion 14 further includes a wedged heel 20”; Col. 3 Lines 19-21“sole 12 also includes an arch 30 formed as an integral part of the platform 10 and having a natural arch shape produced by the wedged heel 20”; Col. 3 Lines 28-29 “sole 12 further includes a fore-foot portion 34…formed in the platform 10”; Riecken teaches the base which meets the structural limitations in the claims and performs the functions as recited such as being capable of facilitating traction or resistance during intended use, especially as the base material Col. 2 Lines 59-60 “platform 10 is molded from a lightweight cork material” is capable of frictional contact depending on the environmental surface with which it is in contact, which would then result in traction or resistance); and
a support (12) coupled to the sole and to the base, the support configured to secure the foot of the user to the sole during the desired use (see Figs. 1 and 2; Riecken teaches the support which meets the structural limitations in the claims and performs the functions as recited such as being capable of securing the foot during intended use, especially in light of Col. 3 Lines 35-39 “referring to Figs. 1 and 2, two channels 40 are formed in the platform 10 for receiving straps to be anchored to the platform 10.  Two other channels 42 are also formed in the platform 10 for movably receiving the straps”, wherein the support 12 is illustrated with the channels configured for straps capable of securing a foot).



Furthermore, Pfister at least suggests the density distribution substantially uniform throughout a sole of foam (see Fig. 4B; Col. 3 Lines 30-31 “Fig. 4B shows…the shoe on the ground when the weight of the user compresses the soles”; Col. 5 Lines 23-24 “Fig. 4A shows…shoe above ground 100”; Col. 5 Lines 33-34 “Fig. 4B now shoes the view of Fig. 4A of the shoe on the ground 100 when the weight of the user compresses the soles 10 and 30”; Col. 5 Lines 40-41 “insole 30 is made of a hard material as cork or polyurethane as low density rigid foam”, where one of ordinary skill in the art can see in Figs. 4A and 4B a substantially uniform density distribution is shown throughout the front of the sole, if not also from the front to rear portions in Fig. 1 inasmuch as the term “substantially” has been defined).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Riecken’s cork sole 10 with Pfister’s foam sole 30 in order to help provide effective damping (Col. 5 Lines 43, 45) while providing comfort and training (Col. 1 Line 65), especially as Pfister shows that cork and foam are interchangeable for these advantages, and/or for ease of manufacturing such as ease of obtaining the material, for cost effectiveness, for material durability/longevity, amongst other advantages.

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Riecken still teaches wherein the height, the width, the predetermined distance, and the density distribution are selectively sized or shaped based on one or 
and that modified Riecken still teaches a base configured to facilitate traction or resistance for the user during the desired use (as aforementioned, Riecken, now also modified Riecken, still teaches the base which meets the structural limitations in the claims and performs the functions as recited such as being capable of the previously recited, especially as the base material foam is capable of frictional contact depending on the environmental surface with which it is in contact, which would then result in traction or resistance).
Regarding Claim 2, modified Riecken teaches all the claimed limitations as discussed above in Claim 1.
Pfister teaches wherein the sole comprises polyurethane foam (Col. 5 Lines 40-41 “insole 30 is made of a hard material as cork or polyurethane as low density rigid foam”).
As such, Pfister teaches all of the elements of the instant invention as discussed in detail above except providing that its polyurethane foam is microcellular.  Although Pfister does not directly teach this limitation, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was made to have modified Pfister by making the sole of microcellular polyurethane foam. Such modification would be considered a mere choice of a commonly used material, in the footwear art, to make the sole of microcellular polyurethane foam on the basis of its suitability for the intended use. In other words, the use of microcellular polyurethane foam as a sole would have been an "obvious to try" approach because the use of such a well-known material for a polyurethane foam sole is not of innovation but of ordinary skill and common sense, KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 
Regarding Claim 3, modified Riecken teaches all the claimed limitations as discussed above in Claim 1.
Pfister teaches wherein the sole comprises a synthetic foam (Pfister teaches polyurethane foam which is known in the art as synthetic, see extrinsic evidence Dirsa US Publication 2013/0139410).
Regarding Claim 5, modified Riecken teaches all the claimed limitations as discussed above in Claim 1.
Riecken teaches wherein the width extends between a first side wall and a second side wall (see annotated Fig. 1 below).

    PNG
    media_image2.png
    407
    590
    media_image2.png
    Greyscale

	Riecken does not explicitly teach the width having a range from about three inches to about ten inches.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the width and get the recited range.  Even if the range measured did not overlap but was merely close, a prima facie case of obviousness still exists.  See MPEP 2144.05, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). 
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Riecken’s width if needed to be in the recited range based on 
Regarding Claim 6, modified Riecken teaches all the claimed limitations as discussed above in Claim 5.
Riecken further teaches wherein a channel is disposed in the sole, the channel having a width less than the width of the sole (see aforementioned rejection of Claim 1; nevertheless, see annotated Fig. 2 below), where the channels 42 are indented, and therefore constitute a shorter width; see Fig. 1 for indentation as well).

    PNG
    media_image3.png
    509
    668
    media_image3.png
    Greyscale

Regarding Claim 7, modified Riecken teaches all the claimed limitations as discussed above in Claim 1.
Riecken further teaches wherein a first channel is disposed in a front portion of the sole, a second channel is disposed in a middle portion of the sole, and a third channel is disposed in a rear portion of the sole (see the two annotated figures of Fig. 2 below).

    PNG
    media_image4.png
    509
    852
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    509
    668
    media_image5.png
    Greyscale

Regarding Claim 8, modified Riecken teaches all the claimed limitations as discussed above in Claim 1.
Riecken further teaches wherein a first channel is disposed in a front portion of the sole, and a second channel is disposed in a middle portion of the sole, the sole including a separator between the first and second channel (see rejection of Claim 7 for the annotated Fig. 2 showing front and middle portion; see the two figures of annotated Fig. 2 below).

    PNG
    media_image6.png
    509
    668
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    509
    668
    media_image7.png
    Greyscale

Regarding Claim 9, modified Riecken teaches all the claimed limitations as discussed above in Claim 1.
Riecken seems to teach wherein a front portion of the sole has a front width, a middle portion of the sole has a middle width, and a rear portion of the sole has a rear width, the front width larger 

    PNG
    media_image8.png
    509
    668
    media_image8.png
    Greyscale

Even if Figure 2 was not to scale, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Riecken based on suitability of intended use in order to accommodate the foot shape/size of the wearer.
Regarding Claim 10, modified Riecken teaches all the claimed limitations as discussed above in Claim 1.
Riecken further teaches wherein the support comprises one or more straps positioned within one or more channels disposed in the sole and removably coupled to the sole (see Fig. 4, strap 60 and the dotted lines for 60; Col. 4 Lines 17 “strap 60 is positioned in the channels 42”, wherein the channels are on the sole; Col. 3 “channels 42 are also formed in the platform 10 for movably receiving the straps”; as such, Riecken teaches the strap within the channel and received in the sole which meets the structural limitations in the claims and performs the function as recited in the claims such as being capable of being removable, especially since it is movable and elements are removable depending on varying force applied).
Regarding Claim 16, modified Riecken teaches all the claimed limitations as discussed above in Claim 1.
Riecken further teaches wherein the one or more channels are disposed in the bottom of the sole (the channel 42 is disposed in the bottom as seen in Fig. 2).
Regarding Claim 17, modified Riecken teaches all the claimed limitations as discussed above in Claim 1.
Riecken further teaches wherein a plurality of channels are disposed within the bottom of the sole (see Fig. 2 for the bottom view, see Fig. 3 for the top view, therefore the sole has a top and bottom; where the bottom Fig. 2 shows three channels; see annotated Fig. 2 below).

    PNG
    media_image5.png
    509
    668
    media_image5.png
    Greyscale

Regarding Claim 18, modified Riecken teaches all the claimed limitations as discussed above in Claim 1.
	Riecken does not explicitly teach wherein the top of the sole and the bottom of the sole are substantially planar.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Riecken if necessary as Fig. 1 seems to disclose substantially planar sole with a flat front portion and as the arch 30 and heel 16 seem to be in the middle and rear portions and have lines on the top of the sole to show some depth that can still be interpreted to be 
Regarding Claim 21, modified Riecken teaches all the claimed limitations as discussed above in Claim 1.
Riecken at least suggests wherein the predetermined distance is about a half of an inch around the foot of the user (as aforementioned, the predetermined distance is functional and Riecken is capable of teaching such a recitation, and therefore Riecken is capable of teaching such a distance value, especially as it depends on the size of the user’s foot).

Claim(s) 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riecken (USPN 4300294) in view of Pfister 9USPN 8266825).
Regarding Claim 11, Riecken teaches a therapy footwear (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Fig. 4 for a shoe, where therapy is a recitation of intended use; Riecken already teaches the structure which is capable of being used for therapy, especially in light of nevertheless, see Col. 1 Lines 4-6 “the present invention relates to…orthopedic footwear for treatment”; it is further noted that though the figures are showing various fabrication stages, the figures are referred to in order to show the structure within the final shoe) comprising:
a sole (10) having a height, a width, and a density distribution selectively sized or shaped to apply a desired unbalanced effect to a user during a desired use to promote counterbalancing by the user (see Fig. 2; Col. 2 Line 65 “platform 10”; for height, width--see Fig. 1 and annotated Fig. 2 below; for density distribution--inasmuch as sole exists, it has a density distribution; Riecken teaches the height, width, and density distribution which meets the structural limitations in the claims and performs the 

    PNG
    media_image1.png
    509
    679
    media_image1.png
    Greyscale

the height extending between an exposed top positioned on a foot of the user during the desired use and a bottom opposite the exposed top (see Figs. 1 and 2; Col. 2 Line 14 “Fig. 1 is a top 
the width sized to form a predetermined distance around the foot of the user during the desired use (Riecken teaches the sized width as aforementioned which meets the structural limitations in the claims and performs the functions as recited such as being capable of forming a predetermined distance around a foot during intended use, especially as it would vary depending on the size of the user’s foot),
a base (20, 30, 34) coupled to the bottom of the sole, the base configured to facilitate traction or resistance for the user during the desired use (see Figs. 1 and 2; Col. 2 Lines 65-66“sole 12 having a rear foot portion 14”; Col. 3 Lines 9-10 “the rear foot portion 14 further includes a wedged heel 20”; Col. 3 Lines 19-21“sole 12 also includes an arch 30 formed as an integral part of the platform 10 and having a natural arch shape produced by the wedged heel 20”; Col. 3 Lines 28-29 “sole 12 further includes a fore-foot portion 34…formed in the platform 10”; Riecken teaches the base which meets the structural limitations in the claims and performs the functions as recited such as being capable of facilitating traction or resistance during intended use, especially as the base material Col. 2 Lines 59-60 “platform 10 is molded from a lightweight cork material” is capable of frictional contact depending on the environmental surface with which it is in contact, which would then result in traction or resistance); and
a support (12) coupled to the sole and to the base (see Fig. 1),
the support comprising one or more straps positioned within one or more channels disposed in the sole and removably coupled to the sole (see Fig. 4, strap 60 and the dotted lines for 60; Col. 4 Lines 17 “strap 60 is positioned in the channels 42”, wherein the channels are on the support/sole; see Figs. 1 and 2; Col. 3 Lines 35-39 “referring to Figs. 1 and 2, two channels 40 are formed in the platform 10 for receiving straps to be anchored to the platform 10.  Two other channels 42 are also formed in the platform 10 for movably receiving the straps”, wherein the support 12 is illustrated with the channels  

Riecken seems to teach the density distribution substantially uniform throughout the sole (see Figs. 1 and 2, where as far as the term “substantially” has been defined, sole 10 is substantially uniform; where sole material is taught as Col. 2 Lines 59-63 “platform 10 is molded from a lightweight cork material to give it flexibility and minimal weight.  However, it will be understood that the platform 10 may be molded of other lightweight material”).

Furthermore, Pfister at least suggests the density distribution substantially uniform throughout the sole of foam (see Fig. 4B; Col. 3 Lines 30-31 “Fig. 4B shows…the shoe on the ground when the weight of the user compresses the soles”; Col. 5 Lines 23-24 “Fig. 4A shows…shoe above ground 100”; Col. 5 Lines 33-34 “Fig. 4B now shoes the view of Fig. 4A of the shoe on the ground 100 when the weight of the user compresses the soles 10 and 30”; Col. 5 Lines 40-41 “insole 30 is made of a hard material as cork or polyurethane as low density rigid foam”, where one of ordinary skill in the art can see in Figs. 4A and 4B a substantially uniform density distribution is shown throughout the front of the sole, if not also from the front to rear portions in Fig. 1 inasmuch as the term “substantially” has been defined).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Riecken’s cork sole 10 with Pfister’s foam sole 30 in order to help provide effective damping (Col. 5 Lines 43, 45) while providing comfort and training (Col. 1 Line 65), especially as Pfister shows that cork and foam are interchangeable for these advantages, and/or for ease 

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Riecken, if not modified Riecken, teaches wherein the height, the width, the predetermined distance, and the density distribution of the sole enable the therapy footwear to apply a desired proprioception effect to the user, including applying an unbalanced effect to the user (Riecken, if not modified Riecken, teaches the height, width, and density distribution which meets the structural limitations in the claims and performs the functions as recited such as being capable of applying a proprioception effect and unbalanced effect, especially as proprioception occurs when a user steps down on the sole and reacts accordingly, where such a reaction can include unbalancing and rebalancing).
Regarding Claim 12, modified Riecken teaches all the claimed limitations as discussed above in Claim 11.
Riecken further teaches wherein the one or more straps comprise a foot strap coupled to at least one of a front portion and a middle portion of the sole (see annotated Fig. 2 below; see Figs. 1 and 4, strap 60; Col. 4 Lines 17 “strap 60 is positioned in the channels 42”, where channels 42 are in the front and middle portions).

    PNG
    media_image4.png
    509
    852
    media_image4.png
    Greyscale

Regarding Claim 13, modified Riecken teaches all the claimed limitations as discussed above in Claim 11.
	Riecken further teaches wherein the one or more straps comprise an ankle strap coupled to a rear portion of the sole (see rejection of Claim 12 for the annotated Fig. 2 showing rear portion; see Figs. 1 and 4; Col. 4 Lines 35-36 “a second strap 80 is also anchored to the platform in a channel 40”, where a channel 40 is located in the rear portion).
Regarding Claim 14, modified Riecken teaches all the claimed limitations as discussed above in Claim 11.
Riecken does not explicitly teach wherein the height of the sole has a range from about a quarter of an inch to about four inches.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the height and get the recited range.  Even if the range measured did not overlap but was merely close, a prima facie case of obviousness still exists.  See MPEP 2144.05, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). 
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Riecken as needed to have the height in the range recited as a quarter of an inch height is known in the footwear art to be a height usable for a sole, and greater heights are also known (see extrinsic evidence Williams 2015/0257478).
Regarding Claim 15, modified Riecken teaches all the claimed limitations as discussed above in Claim 11.
Riecken does not explicitly teach wherein the top of the sole is substantially planar.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Riecken if necessary as Fig. 1 seems to disclose substantially .

Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riecken (USPN 4300294) in view of Ashcroft et al (US Publication 2015/0351493), herein Ashcroft, and Pfister (USPN 8266825).
	Regarding Claim 19, Riecken teaches a method of manufacturing a therapy footwear for performing one or more proprioception exercises (if a prior art, in its normal and usual operation, would necessarily describe a device capable of performing the steps of the method or process, then the device claimed will be considered to be inherent by the prior art process or method. When the prior art process or method is the same as a process or method described in the specification for describing the claimed device, it can be assumed the process or method will inherently describe the claimed device capable of performing the different steps of the process or method. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02; as such, for the structure of the method, see Figs. 1-4; Col. 1 Lines 4-6 “the present invention relates to…orthopedic footwear for treatment”; it is further noted that though the figures are showing various fabrication stages, the figures are referred to in order to show the structure within the final shoe), the method comprising:
	a height (of a sole) extending between an exposed top and a bottom (of a sole) opposite the exposed top (see annotated Fig. 2 below; Col. 2 Line 65 “platform 10” having height and width; see Figs. 1 and 2; Col. 2 Line 14 “Fig. 1 is a top perspective view”; Col. 2 Line 17 ‘”Fig. 2 is a bottom perspective view”; where top and bottom are opposite each other; where top is exposed in Figs. 1-4 in that it has sides 18 at the top that are exposed),

    PNG
    media_image1.png
    509
    679
    media_image1.png
    Greyscale

the width extending between a first side wall and a second side wall (see annotated Fig. 1 below),

    PNG
    media_image2.png
    407
    590
    media_image2.png
    Greyscale

disposing a channel through the sole (see Figs. 1-4; see Figs. 1 and 2; Col. 3 Lines 35-39 “referring to Figs. 1 and 2, two channels 40 are formed in the platform 10 for receiving straps to be anchored to the platform 10.  Two other channels 42 are also formed in the platform 10 for movably receiving the straps”); and
positioning a strap within the channel (see Fig. 4, strap 60 and the dotted lines for 60; Col. 4 Lines 17 “strap 60 is positioned in the channels 42”).

Riecken does not explicitly teach determining at least one of a user height and a user neurological condition,
using the user height and the user neurological condition to determine one or more of a height, a width, or a density distribution for configuring a sole to apply a desired unbalanced effect to a user,


Ashcroft teaches determining at least one of a user height and a user neurological condition ([0168] “customization of the footwear, or footwear elements, can be based on a number of physical…and/or user preference characteristics…parameters may include…diabetes factors”; [0169] “features that may influence customization of the footwear…include…an individual’s height…medical history and/or medical requirements.  Medical requirements that may be addressed through use of customized footwear components may include elements such as structural support for conditions such as…Morton’s neuroma”, where it is known in the art that diabetes includes neurological conditions such as Morton’s neuroma, see extrinsic evidence Piontkowski USPN 8984770; since such customization takes into account such factors as user height and neurological condition, then such factors are determined),
using the user height and the user neurological condition to determine configurations (such as one or more of a height, a width, or a density distribution) for a sole (as aforementioned, since such customization takes into account such factors, then such factors would be utilized for various configurations; furthermore in light of [0175] “input parameter(s) can include…characteristics associated with…height…injury, etc”, especially as such were recited in [0168], [0169]; as for determining configurations, see [0168], [0169]; furthermore, see [0175] “input parameter(s) can include experimental performance data, measured biometric information, and/or selected user preference and/or performance information.  The input parameter(s) may relate to…height…injury, etc) and/or to the performance requirements”; [0269] “size (e.g., height) and shape of the cleated traction elements 920 may be based on processing of the performance and/or biometric information from the athlete”, 
forming the sole to have the one or more of the height the width, or the density distribution (for forming, see aforementioned, wherein customization indicates forming).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Riecken’s method with Ashcroft in order to provide customization for the footwear based on various applications as indicated in Ashcroft.

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Riecken teaches using the parameters to determine sole parameters to apply a desired unbalanced effect to a user during a desired use in which a foot of the user is positioned directly on the exposed top, the one or more desired proprioception effects including the desired unbalanced effect (as the formation of a sole with sole parameters would provide a desired unbalanced effect to user, the limitation is met, especially as desired proprioception occurs when a user steps down on the sole and reacts accordingly, where such a reaction can include balancing/unbalancing; as for user positioned directly on the exposed top, Riecken is capable of meeting such a recitation as positioning directly on the exposed top depends on how the user places their foot on the shoe, wherein the user can place their foot such that it contacts side 18 as the exposed top).

Riecken seems to teach the density distribution substantially uniform through the sole (see Figs. 1 and 2, where as far as the term “substantially” has been defined, sole 10 is substantially uniform; where sole material is taught as Col. 2 Lines 59-63 “platform 10 is molded from a lightweight cork material to give it flexibility and minimal weight.  However, it will be understood that the platform 10 may be molded of other lightweight material”).

Furthermore, Pfister at least suggests the density distribution is substantially uniform throughout the sole of foam (see Fig. 4B; Col. 3 Lines 30-31 “Fig. 4B shows…the shoe on the ground when the weight of the user compresses the soles”; Col. 5 Lines 23-24 “Fig. 4A shows…shoe above ground 100”; Col. 5 Lines 33-34 “Fig. 4B now shoes the view of Fig. 4A of the shoe on the ground 100 when the weight of the user compresses the soles 10 and 30”; Col. 5 Lines 40-41 “insole 30 is made of a hard material as cork or polyurethane as low density rigid foam”, where one of ordinary skill in the art can see in Figs. 4A and 4B a substantially uniform density distribution is shown throughout the front of the sole, if not also from the front to rear portions in Fig. 1 inasmuch as the term “substantially” has been defined).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Riecken’s cork sole 10 with Pfister’s foam sole 30 in order to help provide effective damping (Col. 5 Lines 43, 45) while providing comfort and training (Col. 1 Line 65), especially as Pfister shows that cork and foam are interchangeable for these advantages, and/or for ease of manufacturing such as ease of obtaining the material, for cost effectiveness, for material durability/longevity, amongst other advantages.

Furthermore, if a prior art, in its normal and usual operation, would necessarily describe a device capable of performing the steps of the method or process, then the device claimed will be considered to be inherent by the prior art process or method. When the prior art process or method is the same as a process or method described in the specification for describing the claimed device, it can be assumed the process or method will inherently describe the claimed device capable of performing the different steps of the process or method. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02; as such, since modified Riecken discloses the structure, it discloses the method.
Regarding Claim 20, modified Riecken teaches all the claimed limitations as discussed above in Claim 19.
Modified Riecken further suggests wherein the width is determined to form a predetermined distance about a half of an inch around the foot of the user during the desired use (see aforementioned rejection of Claim 19 where a determined width was already taught; wherein, as similarly aforementioned, Riecken is capable of teaching a predetermined distance of about half of an inch around the foot especially, as aforementioned, it depends on how the user places their foot on the shoe, wherein the placement of the foot is capable of forming a predetermined distance being about a half of an inch; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the predetermined distance upon placement and get the recited range.  Even if the range measured did not overlap but was merely close, a prima facie case of obviousness still exists.  See MPEP 2144.05, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985); furthermore, see aforementioned where customization such as width is taught, wherein such customization can include such a predetermined distance as recited, especially as Ashcroft teaches customization based on a foot shape [0168] “customization of the footwear…can be based on...shoe size, physical characteristics such as the shape of an individual’s foot”, and such shape can affect the predetermined distance upon placement of a user’s foot; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the width based on the design choice of the predetermined distance).

Response to Arguments
The affidavits under 37 CFR 1.132 filed 6/30/21 is insufficient to overcome the rejection of claims 1-3, 5-21 based upon 35 U.S.C. 103 as set forth in the last Office action because:  inasmuch as applicant has not provided specific standards to describe “desired”, “unbalanced”, “proprioception”, .

Applicant’s arguments with respect to claims 1-3, 5-21 have been considered but are moot because of the new grounds of rejection necessitated by amendment.  Therefore, see aforementioned rejections for the argued missing limitations.  For clarification:
In regards to applicant’s remarks on pages 8 and 9 to consider Pfister as a whole and that Pfister are not interchangeable for particular advantages-- the structure of Pfister as a whole does not teach away from substituting foam with cork, especially in light that there are a plethora of advantages to the substitution of foam with cork.  Especially as Riecken already utilizes foam in the footwear (Col. 3, cushions 50 and 52), further modifying additional footwear elements to also be of foam would be desirable such as for ease of manufacturing such as ease of obtaining the material, especially as Pfister teaches cork and foam to be interchangeable.  Examiner further notes that “simple substitution of one known element for another to obtain predictable results” under KSR Intl Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007) is a valid method of showing obviousness.  
In regards to applicant’s remarks starting on page 9 that the prior art does not teach the desired unbalanced effect, examiner again reiterates as aforementioned that applicant seems to have a specific definition or standard for “unbalanced”, let alone “proprioception”, “desired” or “promote” (along with their similar terms) which is neither disclosed nor supported by the original disclosure.  As such, under broadest reasonable interpretation, the term “desired”, “promote”, “unbalanced,” “proprioception” are considered all met by the prior art of record, especially as the disclosure of the instant application 
Furthermore, examiner reiterates that any use of the footwear (wherein a user contacts the footwear) such as in walking would provide an unbalanced effect. See extrinsic evidence Kendall USPN 5713143 (such as Figs.7 and 8), where it is again known in the art that merely the act of walking requires the need of the user to balance, and therefore a shoe provides an unbalancing, proprioceptive, counterbalancing effect.
In regards to applicant’s remarks on page 10 to consider Riecken as a whole and that the cushions provide an even weight distribution-- examiner notes that the existence of such structures do not teach away from the structure of Riecken, such as in Fig. 2, providing an desire unbalanced effect, furthermore so as the term “desired unbalanced effect” and related terms under broadest reasonable interpretation meet the claim limitations as aforementioned.
In regards to applicant’s remarks on page 10 that Pfister provides instability due to the combination with an outsole, examiner again reiterates that an unbalanced effect is still provided with the substitution of the material inasmuch as the existence of such a sole structure, and additionally its material, help provide a desired unbalanced effect and other associated effects as aforementioned.
In regards to applicant’s remarks on page 11 that Riecken’s platform is covered and therefore does not have a height extending between an exposed top and bottom, examiner respectfully disagrees and directs applicant’s attention to the fact that the height is between the top and the bottom, and that the top is exposed inasmuch as side 18 of the top is exposed, as indicated in the rejection of the limitation.
In regards to applicant’s remarks on page 11 that there are holes in Riecken and therefore Riecken does not have a density distribution that is substantially uniform throughout, examiner 
In regards to applicant’s remarks on page 11 regarding Riecken as a whole and Riecken’s fabrication stages-- examiner again directs applicant’s attention to the rejection of the preambles where examiner indicated that the full footwear is utilized, and that Fig. 2, albeit a fabrication stage, is merely annotated in order to better show that part of the structure in the final structure.  Examiner again reiterates, inasmuch as the claims comprise the various structures, the term “comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim (Moleculon Research Corp.v.CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986)).  Nevertheless, examiner notes that even if applicant were to use the term “consisting of” it may not be persuasive as, even if utilizing a sandal during a fabrication stage is not ideal, it does not mean it is not doable.  As such, the shoe can still be used during a fabrication stage.
Similar responses apply to applicant’s remarks pertaining to the other independent claims and their dependents.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Kilgore and Cook (GB 2449064) as to foam density distributions, Bulmer (NPL) indicating advantages of foam over cork; Latterman (USPN 10149637), Chanda et al (USPN 10172413), Cohen (USPN 10617172), Beard et al (USPN 10638927), Bledsoe et al (US Publication 2003/0196352), Park (US Publication 2011/0138659), Park et al (US Publication 2011/0296717), Evans III et al (US Publication 2014/0343460), Elliott (US Publication .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
/G.H./Examiner, Art Unit 3732       
	

/SHARON M PRANGE/Primary Examiner, Art Unit 3732